 Case 1:18-mj-01064-DML Document 16 Filed 01/15/19 Page 1 of 2 PageID #: 47



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
               v.                              ) CAUSE NO. 1:18-mj-01064
                                               )
MICHAEL DALE FLOYD,                            )
                                               )
       Defendant.                              )

                                              ORDER

       This matter is before the Court on the Government’s unopposed motion to extend the

time period in which to return an indictment in this matter.

       Having reviewed the motion, the Court FINDS that a period of delay not to exceed

February 21, 2019 is warranted for the reasons stated therein and is thus excludable pursuant to

Title 18, United States Code, Section 3161(h). The Court FINDS that this period of delay is

warranted and results from the fact that the Defendant and the Government are discussing issues

of this case, including a potential resolution of the case prior to indictment.

       For those reasons, the Court FINDS that the ends of justice will be served by granting

this continuance and outweigh the best interests of public and the Defendant in a speedy trial.
 Case 1:18-mj-01064-DML Document 16 Filed 01/15/19 Page 2 of 2 PageID #: 48



        IT IS THEREFORE ORDERED, that any indictment or information in this cause be filed

by February 21, 2019.     It is further ordered that the period of delay from the filing of the motion

to and including February 21, 2019 be excluded from the Speedy Trial Act computation.


          Date: 1/15/2019


DATE:

                                                       United States Magistrate Judge
                                                       Southern District of Indiana


Distribution to all registered counsel via electronic notification.
